Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12, 21-25 are pending for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and those claims dependent thereon recite: “wherein the contacting increases an adhesion force of the cells to a target substrate to at least 250 pentanewtons….” 
The term “increases” in claim 1 is a relative term which renders the claim indefinite. The term “increases” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The dependent claims, 2-9, 12, and 21-25 do not remedy the indefiniteness of independent claim 1.



Claim Rejections - 35 USC § 103
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Feng (US20060193787A1) in view of Popryadukhin et al. (2012) is withdrawn in response to Applicant’s amendment to the claims filed 08/23/2022.  A new rejection is set forth below.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2016) in view of Chen et al. (WO2007051427A1), Pinas et al. (WO2017072755-A1) and Lichter et al. (US20200230051A1).
Regarding claim 1, Ahmed et al. teaches the use of Na-montmorillonite for increasing the adhesiveness of tumor cells.  Ahmed et al stated that: “[R]estoration of tumor cell adhesions, therefore, may restore the cell communications and also control the tumor cells’ migration resulting in the formation of metastatic cancers. Moreover, restoration of the stem to niche cell adhesions may also restore the differentiation ability of the divided aged stem cells resulting in the formation of new tissues. One of the options of the restoration of adhesions among tumor or stem cells is the use of inorganic nanosized clay crystallites…. In this study, we have demonstrated the possible use of the smectite clay minerals to restore adhesion among cancer and aging stem cells using molecular level simulation approach. The use of clay nanoparticles could lead to preventing cancer cell migration and possible promotion in the stem cell differentiation processes.”
Ahmed et al. does not specifically teach preparing a composition comprising saline and nanosized smectite.  However, Chen et al. (WO2007051427A1) discloses montmorillonite as an inorganic medicine, and further describes a composition comprising montmorillonite and saline used to administer to a mammal.  See Test Example 2, which discloses a montmorillonite suspension of the present invention and 0.9% physiological saline administered at a dose of 0.10 ml/25 g of the mouse.  Therefore, it would have been obvious to prepare a composition comprising a nanoclay smectite in saline, since this type of preparation is known in the art to be useful in treating mammals.
With respect to claim 2-5, as stated above Ahmed et al. teaches that the Na-montmorillonite can be used for preventing tumor cell metastasis.  This disclosure therefore reads on wherein the compound could be used to contact any form of tumor, whether it is localized to an organ or tissue, localized to lymph nodes, or wherein the tumor cells have metastasized to other parts of the body besides an organ, tissue or lymph nodes.
With respect to claim 6, as stated above, the disclosure of Ahmed et al. teaches wherein the nanosized smectite comprises Na-montmorillonite crystallites.
Regarding claim 7, Ahmed et al. (page 110) teaches wherein “[t]he crystallite size of smectite varied from about 2.0 to 10.0 nm...”
Regarding the limitation of claim 9, wherein the nanosized smectite has a CEC value of at least 130 meq/100g, and the “adhesion force” recited in claims 1 and 23-24, the prior art discloses Na-montmorillonite crystallites as recited in the instant claims.  Since the prior art discloses the same nanosized smectite as recited in the instant claims, a person of ordinary skill in the art would have expected that the Na-montmorillonite crystallites of Ahmed et al. would have the same properties as the nanosized smectite recited in the instant claims.
Regarding claim 8, Ahmed et al. does not specifically teach wherein the cells are exposed to a concentration of no more than 10 mg/ml of the smectite.  Additionally, with respect to claim 12, wherein the method is performed in vivo, ex vivo, or in vivo.  As stated above, Ahmed et al. discloses the general invention, namely the contacting of cells with a nanoclay crystallite smectite for increasing the adhesiveness of tumor cells.  Therefore, absent evidence of unexpected results, it would have been obvious to optimize the prior art method to identify the most effective mode of administration, and the optimal or workable ranges of smectite in the claimed composition by routine experimentation.
Regarding claims 22 and 25, wherein the nanosized smectite comprises hectorite crystallites, it would have been obvious to substitute the smectite used in the method to increase the adhesiveness of tumor cells described in Ahmed et al. with hectorite.  One of ordinary skill in the art would have been motivated to make this substitution because the prior art teaches that both hectorite and montmorillonite nanoclays are known “mucoadhesive” agents.  See ¶ [0714] of Lichter et al. (US2020/0230051A1).  Additionally, regarding claims 21 and 25, the prior art also discloses pharmaceutically active compositions comprising smectites including palygorskite or montmorillonite, wherein the disclosed compositions have increased adhesive properties, see page 13, lines 18-25 of Pinkas et al. et al. (WO2017/072755A1).  It would have been obvious to substitute one known bioadhesive nanoclay for another with the expectation of producing similar results.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633